EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barbara Campbell on 9 November 2021.

The application has been amended as follows: 
	Claims 7-10 have been cancelled.
	At claim 2, line 3, “is” has been deleted.
	At claim 3, line 1, “metabolism genes of the” has been deleted.
	At claim 5, line 1, “thereof,” has been deleted.
	At claim 13, line 4, “NO:1, SEQ ID NO:2, and SEQ ID NO:3” has been amended to -- NO:3, SEQ IS NO: 4, AND SEQ ID NO: 5 --.
Drawings
The amended Drawing filed 10 September 2021 is approved by the Examiner.
Relevant Prior Art
Relevant prior art not of record is U.S. Patent 7,927,851. Sequence 20 of the ‘851 Patent is 97.7% identical to instant SEQ ID NO: 5 but is not shown to be Stevia rebaudiana plant comprising such a disrupted negative regulator gene.
The above amendments were discussed with Applicant’s attorney Barbara Campbell in an interview on 9 November 2021, who relayed Applicant’s approval of the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663